DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 37 and 39-43, incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience”. See MPEP § 2173.05(s). Reference to Table 1 is not acceptable claim language in this application since claiming structures for a chromatographic ligand in written words and chemical symbols is conventional and commonplace, and does not present an exceptional circumstance for incorporation by reference to a specific table.
With regard to Claims 39-43, “by any one of reductive amination, epoxide chemistry, or azalactone chemistry” is unclear since it is not clear what final structure of the chromatography resin is being claimed. See MPEP § 2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”. Since the scope of the structure cannot be determined, the claims are indefinite, and are not treated further on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27, 32, 33, 35-38, 44, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hixson Jr and Nishikawa (“Bovine trypsin and thrombin”), herein known as Hixson.
With regard to Claims 26 and 27, Hixson discloses trypsin and trypsin-like proteases are adsorbed onto polysaccharide gels containing ligands composed of p-aminophenylguanidine (Page 440-441). Hixson discloses that 6-aminohexanoic acid and mono-succinylated 1,6-diaminohexane make satisfactory spacers between the chromatography matrix and the p-aminophenylguanidine ligand (Page 441). 
The structure described in Hixson corresponds to the claimed chromatography resin in which X1 is a spacer, X2 is absent, L is NR8, wherein R8 is hydrogen, Ar is phenyl, Y is a guanidine group with R1 through R4 corresponding to hydrogen.
With regard to Claims 32 and 33, Hixson discloses that when Y is guanidine, each of R1 through R4 are hydrogen (Page 440-441).
With regard to Claim 35, Hixson discloses that Ar is unsubstituted (Pages 440-441).
With regard to Claim 36, Hixson discloses that wherein if Ar is phenyl, chromatography matrix-(X1)-L- is at a para position relative to (X2)-Y (Pages 440-441, p-aminophenylguanidine).
With regard to Claim 37, Hixson discloses wherein the formula corresponds to p-aminophenylguanidine, which is #1 in Table 1 (Pages 440-441).
With regard to Claim 38, Hixson discloses wherein the anionic salt is hydrochloride (Page 442).
With regard to Claims 44-45, Hixson discloses a method of purifying a biomolecule, the method comprising contacting a sample comprising the biomolecule to a chromatography resin of Claim 26, thereby separating the biomolecule from a contaminant, and collecting the purified biomolecule (Claim 44), wherein the purified biomolecule is a protein (Claim 45) (Page 440, purification of trypsin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hixson Jr and Nishikawa (“Bovine trypsin and thrombin”), herein known as Hixson, as applied to the claims above, in view of Maloisel et al (US 2015/0299248).
With regard to Claims 28 and 34, Hixson discloses all the limitations in the claims as set forth above. Hixson discloses all the limitations of Claims 28 and 34 with the exception of the species indicated for the spacer X1.
Maloisel discloses a separation matrix comprising a plurality of separation ligands immobilized on a support (Abstract). In certain embodiments, the separation ligands are immobilized on the support via a spacer ([0051]). The spacer comprises a chain of 2-8 carbon atoms, optionally interrupted by and/or ending in one or more ether groups and optionally substituted by one or more hydroxyl groups ([0052]). The coupling may be carried out following any conventional covalent coupling methodology such as by use of epichlorohydrin and allylglycidylether, among others ([0052]). The spacers described by Maloisel include each of the spacers of Claim 34 except for -O-CH2-, which are also included in Claim 28.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the spacers of Hixson for the spacers of Maloisel, in order to covalently couple the ligands of Hixson to a support matrix using conventional methods yielding only predictable results to those of ordinary skill in the art.
Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art disclose wherein the R members of the guanidine group are joined to form heterocycles for use as chromatography ligands.
Claims 46-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art disclose wherein the claimed ligands are used for the separation of antibodies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777